Citation Nr: 0721602	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy, previously rated as low back pain.

2.  Entitlement to a rating in excess of 10 percent for 
status/post-operative right inguinal hernia repair.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right foot, previously 
rated as metatarsalgia, right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1981.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in August 2006.  In a 
November 2006 rating decision, the RO increased the veteran's 
low back disability (as recharacterized) to 20 percent, the 
inguinal hernia disability to 10 percent, and the right foot 
disability (as recharacterized) to 20 percent, all effective 
for the entire time on appeal.  

The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issues as 
described on the title page remain in appellate status. 

As a final procedural matter, the veteran's original appeal 
included a claim for entitlement to service connection for a 
right wrist disorder, which was granted by the RO in the 
November 2006 rating decision.  As this is considered a full 
grant of the benefit, the claim is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
productive of not more than moderate impairment with 
limitation of motion, no ankylosis, no separately rated 
associated neurological abnormalities, or evidence of 
additional limitation from incoordination, excess 
fatigability, pain, weakness or repetitive use beyond that 
contemplated by the rating schedule.  Bedrest has not been 
prescribed.

2.  The veteran's right inguinal hernia is not shown to be 
recurrent or not well supported by a truss; the scar residual 
of a right inguinal hernia repair is superficial, well 
healed, and does not result in any impairment of function.    

3.  The evidence shows no more than a moderately severe right 
foot disability; malunion or nonunion of the tarsal or 
metatarsal bones has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy, previously rated as low back pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 
5295 (2002); DC 5242 (2006).

2.  The criteria for a rating in excess of 10 percent for 
status/post-operative right inguinal hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, DC 
7338 (2006).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right foot, previously 
rated as metatarsalgia, right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5283, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Disc Disease of the Lumbar Spine with 
Radiculopathy

Multiple revisions have been made to the Schedule for Rating 
Disabilities for the spine.  Prior to the time the veteran 
filed his claim, the criteria for adjudicating intervertebral 
disc syndrome was revised.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
Only the amended disc regulations are applicable to the 
current claim.  While the case was on appeal, the rating 
criteria for the remaining spinal disabilities were revised 
and published in the Federal Register.  See 66 Fed. Reg. 
51454- 51458 (Sept. 26, 2003) (now codified as amended at 38 
C.F.R. § 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that DC 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-
97.

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, the evidence 
must show any of the following

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295) (pre-amended spine regulations)

OR

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;  
*	with favorable ankylosis of the entire thoracolumbar 
spine (both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined (amended spine and disc regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provided that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

With these provisions in mind, the Board will consider the 
merits of the veteran's claim for an increased rating.

An April 2003 VA examination showed diffuse tenderness to the 
low back in the lumbar area from the SI joint up the lower 
part of L3, L4, and L5.  He had grade 5 strength in all 
extremities and range of motion was normal.  There was no 
evidence of degenerative or inflammatory abnormality noted.  
The neurological assessment was completely within the range 
of normal with no pathologic reflexes.  An X-ray report noted 
that the lumbar spine was normally aligned, the vertebral 
bodies, disc spaces, and facet joints were normal, and there 
were no pars defects.  

The conclusion was normal lumbar spine.  The clinical 
assessment was chronic low back pain, unclear etiology, no 
evidence of neuropathy or radiculopathy.

An August 2003 MRI of the lumbar spine showed degenerative 
narrowing of the L5-S1 disc space with slight disc bulge.  
The conclusions included adhesive arachnoiditis, moderate 
spinal stenosis at L4-5 and L5-S1, and moderate left 
foraminal stenosis at L5-S1.

In a September 2006 VA examination, the veteran complained of 
stiffness, weakness, spasms, and 3-7/10 pain.  He reported 
weekly moderate flare-ups alleviated by laying on his back 
with knees flexed.  He stated that his low back limits his 
ability to lift, bend, and squat.

In this case, it is clear that the veteran suffers from an 
on-going low back disorder that involves pain and discomfort, 
as well as limited motion.  The Board has carefully reviewed 
the evidence but finds that his disability does not warrant a 
higher rating under either the pre-amended or amended 
criteria. 

First, ankylosis has not been shown.  While the most recent 
VA examination reflected some limitation of motion as 
follows: flexion of 50 degrees (90 is normal), extension of 
20 degrees (30 is normal), right and left lateral flexion of 
25 degrees (30 is normal), and right and left lateral 
rotation of 25 degrees (30 is normal), there is a certain 
level of motion of the spine.  Outpatient treatment records 
make no mention of ankylosis.  As ankylosis is not shown, a 
higher rating is not warranted for favorable ankylosis under 
the pre-amended regulations or favorable ankylosis of the 
entire thoracolumbar spine under the amended regulations.

Next, severe limitation of motion has not been shown.  As 
noted above, the most recent VA examination showed flexion of 
50/90 degrees and extension of 20/30 degrees, lateral flexion 
and lateral rotation, at 25/30, are essentially normal.  The 
April 2003 VA examination reflected that range of motion was 
normal.  In addition, outpatient treatment record note back 
pain but offer no assessment as to a more severe range of 
motion.  While a greater limitation of motion is shown of 
flexion, the overall picture of the veteran's back disability 
does not support a finding of "severe" limitation of 
motion.  

Nor does the veteran's most limiting range of motion support 
a higher rating under the amended regulations.  As noted 
above, a higher rating is not warranted unless forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less.  Flexion of 50 degrees does not satisfy the criteria 
for a higher rating.  

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion to 30 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In the most recent VA examination, the examiner reflected 
that pain at flexion started at 45 degrees and that 
limitation of motion on repetitive use was 40 degrees.  Even 
considering the limitation of flexion at it worse (40 
degrees), the evidence does not establish the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor, including pain, pain on motion, fatigability or 
weakness.  

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In the most recent VA examination, the veteran reported pain 
in the lumbar L4-S1 region with radiation along the sciatic 
nerve distribution on the left side.  He described the pain 
as a constant 3-7/10 level.  A November 2005 EMG showed 
minimal denervation in the S-1 distribution of the left lower 
extremity.  The sural nerve conduction was normal.  While the 
Board notes an assessment of radiculopathy, a separate 
evaluation for neurologic deficit is not warranted. 

First, the General Rating Formula for Diseases and Injuries 
of the Spine contemplates "pain (whether or not it 
radiates)" as part of the criteria.  Therefore, the fact 
that radiating pain is noted is not sufficient in and of 
itself to warrant a higher rating.  Moreover, to the extent 
that the symptoms are consistent with intervertebral disc 
syndrome will be addressed separately below.

In addition, muscle examination disclosed no atrophy and the 
sensory examination was normal.  The veteran denied any 
rectal, bladder or erection impairment.  Straight leg raising 
test was positive but the femoral nerve distraction test was 
negative.  In the April 2003 examination, the neurological 
assessment was completely within the range of normal with no 
pathologic reflexes.  

Outpatient treatment records reflect complaints of low back 
pain and intermittent numbness of one or both legs.  Gait was 
normal, strength has generally been reported as 5/5, muscle 
bulk was good, but decreased sensation has been noted.

Thus, although the veteran has reported on-going pain, the 
balance of evidence indicates no neurological involvement 
such as loss of reflexes, muscle atrophy, or sensory 
disturbances.  Additionally, no other symptoms, such as bowel 
or bladder dysfunction have been reported; thus, there is no 
other potential compensable rating applicable.  As such, a 
separate evaluation is not warranted for neurologic deficit 
at this time.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome.  
In the most recent VA examination, he reflected that he had 
episodes of flare-ups but did not report or describe periods 
of exacerbation or incapacitating episodes.  

While he has reported on-going back pain, the defining 
criteria for a higher rating is that he must have been 
prescribed bed rest and treatment by a physician.  He 
indicated that his flare-ups were alleviated by laying flat 
but the evidence does not show that he has been prescribed 
bedrest.

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 20 percent rating.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Status/Post-Operative Right Inguinal Hernia Repair

Under the relevant laws and regulations, a higher (30 
percent) rating is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  

After a review of the claims file, the Board finds that the 
evidence does not support a claim for a higher rating.  

In an April 2003 VA examination, the veteran reported that he 
underwent a right inguinal hernia repair while on active 
duty.  He complained of persistent and constant inguinal 
pain.  Physical examination revealed a slightly loose right 
inguinal area and evidence of previous surgery but no 
herniation and no tenderness on examination.  The clinical 
assessment included right inguinal hernia repair with no 
evidence of re-herniation with diffuse undefined and 
subjective pain.

In a September 2006 VA examination, the veteran complained of 
right side groin pain three to four times per month lasting 
approximately one hour with pain intensity of 5/10.  He was 
on no treatment but felt that the pain in his right groin was 
related to adhesions/scar tissue from a previous right 
inguinal hernia repair.

Physical examination revealed a superficial scar.  The canal 
had a generalized fullness feeling without specific finding 
of hernia.  Palpation along the scar tissue produced a sharp 
pinching feeling.  The diagnosis was right inguinal hernia 
repair with residual neuralgia of the groin (peripheral 
sensory nerve entrapment).  The examiner remarked that the 
diagnosis had no effect on any of the veteran's daily 
activities.

Based on the above, the evidence does not support the claim 
for a higher rating.  The veteran's complaints of pain are 
contemplated in the currently-assigned 10 percent rating and 
indicia of a higher rating, such as a recurrent hernia or 
irremediable hernia not supported by a truss, are not shown.  
In addition, the veteran's scar is described as superficial 
and not functionally limiting; therefore, the evidence does 
not establish a basis for a separate compensable rating for 
residual scarring.  For those reasons, the veteran's claim 
for a higher rating is denied.

III.  Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Joint Disease of the Right Foot

In an April 2003 VA examination, the veteran reported that he 
fell into a hole while on active duty and sustained pain in 
his right foot, which was diagnosed as metatarsalgia.  He 
reported on-going pain and difficulty walking.  

Physical examination revealed significant tenderness to 
palpation of the fifth metatarsal joint on the right foot.  
Range of motion was normal.  An X-ray reportedly showed a 
normal right foot.  The clinical assessment included 
degenerative disease of the right fifth tarsal metatarsal 
joint with physical findings consistent with that.  

In a September 2006 VA examination, the veteran complained of 
sharp pain about once a week during the winter months.  He 
was on no current treatment for right foot pain.  Physical 
examination revealed pain while standing and walking in the 
first and second metatarsal proximal head area with heat and 
stiffness but no swelling, redness, fatigability, weakness, 
lack of endurance, or other symptoms.  He was able to stand 
for 15-30 minutes and walk for 1/4 mile and needed no assistive 
devices.  The symptoms generally occurred during the winter 
but deep palpation examination reproduced the pain symptoms.

There was no evidence of painful motion, swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus or ridigus, malunion or nonunion of the tarsal 
or metatarsal bones, flatfeet, or muscle atrophy.  There was 
objective evidence of tenderness and the presence of Morton 
neuroma.  X-rays showed a mild pes planus deformity with 
hammer toes and degenerative changes.  There was no acute 
abnormality.  The clinical impression was mild pes planus 
deformity with minimal hammertoes and minor degenerative 
joint disease.

The examiner was specifically asked to address whether 
degenerative joint disease of the 5th metatarsal was related 
to the in-service episode of metatarsalgia.  The examiner 
noted:

Veteran's medical records show history of 
metatarsalgia of the right foot while 
serving on active duty.  It is 
clinical[ly] known that repetitive injury 
to the foot can cause initial 
metatarsalgia and if the inflammation 
continues for several years or if the 
repetitive cause factor is not removed, 
then degenerative joint disease can 
appear in the injured joint surface.  
Recent x-rays reveal DJD [degenerative 
joint disease] of the right foot to 
include the 5th tarsal metatarsal joint.  
There is a logical and anticipatory nexus 
between veteran's metatarsalgia and his 
DJD.

***

. . . veteran's service connected 
metatarsalgia and recent x-rays revealing 
DJD of the right foot to include the 5th 
tarsal metatarsal joint are connected in 
history, timeline, and location.  To so 
to conclude, veteran's right foot DJD is 
at least as likely as not caused by or as 
a result of his metatarsalgia since 
service.

***

. . . physical examination has revealed a 
soft tissue fullness upon palpation that 
represents a small neuroma (Morton's 
neuroma).  Compression of the soft tissue 
area between the first and second 
metatarsal generates a reproducible pain.

***

Medical Rationale:  . . . As to the right 
foot, veteran's repetitive use lead to 
metatarsalgia of the foot, to include the 
5th tarsal meta[ta]rsal joint, whereby 
this inflammatory state lead to the later 
development of DJD.  Veteran has lesser 
degree of foot pain from DJD induced from 
chronic metatarsalgia [as] compared to 
his Morton's Neuroma.

Based on this opinion, the Board finds that the veteran's 
disability is more appropriately characterized as 
degenerative joint disease of the right foot.

First, the Board notes that a 20 percent rating is the 
highest available for degenerative joint disease.  In order 
for the veteran to receive a rating higher than 20 percent 
for his right foot disability, the medical evidence must show 
any of the following:

*	"severe" malunion or nonunion of the tarsal or 
metatarsal bones (DC 5283); or
*	"severe" foot injury (DC 5284). 

Based on the evidence above, the Board finds that a higher 
rating is not warranted at this time.  While the veteran has 
complained of on-going pain, difficulty walking, heat and 
stiffness of the toe, a "severe" foot injury has not been 
shown as evidenced by the absence of limitation of motion, no 
current treatment, and no swelling, redness, fatigability, 
weakness, or lack of endurance.  The most recent examination 
found no evidence of painful motion, instability, or abnormal 
weight bearing.  In addition, the evidence does not show 
malunion or nonunion of the tarsal or metatarsal bones; 
therefore, DC 5283 is not for application.  

In sum, the Board has considered the veteran's written 
statements that his service-connected disabilities are worse 
than currently evaluated.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In March 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told what elements were needed to support a claim for an 
increased rating, and that he needed to provide any 
additional information or evidence that supported his claims.

He was informed that VA would attempt to obtain medical 
evidence, employment records, or records from other federal 
agencies.  He was also told that VA would provide a medical 
examination or get a medical opinion if it was necessary to 
make a decision on his claims.  

It was also requested that he provide evidence in his 
possession that pertained to the claims and was told that it 
was essential that he tell VA about any treatment he had had 
for his disabilities so that VA could obtain the records and 
consider them in his claims.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claim.  It is therefore inherent 
that the veteran had actual knowledge of the rating element 
of his claims.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal by correspondence dated in 
August 2006.  Any questions as to the appropriate effective 
date to be assigned are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

In addition, the Board notes that additional VCAA notice was 
provided to the veteran in April 2005.  The case was 
subsequently remanded and readjudicated in a November 2006 
rating decision.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA had a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, specific medical opinions pertinent to the 
issues on appeal were obtained in April 2003 and September 
2006.  Therefore, the available records and medical evidence 
has been obtained in order to made adequate determinations as 
to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

The Board does not doubt that limitations caused by the 
veteran's service-connected disabilities have an impact on 
his activities of daily living, but loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  The 
provisions of § 4.1 specifically state: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In this case, there is no evidence demonstrating that the 
veteran's service-connected disabilities markedly interfere 
with his employability, or that he has required frequent 
hospitalizations to treat this disabilities.  Accordingly, 
the Board finds that the disabilities on appeal do not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. §§ 3.321(b), 4.1.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine with radiculopathy, previously 
rated as low back pain, is denied.

A rating in excess of 10 percent for status/post-operative 
right inguinal hernia repair is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the right foot, previously rated as metatarsalgia, 
right foot, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


